DISMISSED and Opinion Filed October 12, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01010-CV
                               No. 05-22-01011-CV
                               No. 05-22-01012-CV
                               No. 05-22-01013-CV
                               No. 05-22-01014-CV
                               No. 05-22-01015-CV
                               No. 05-22-01016-CV
                               No. 05-22-01017-CV

                     IN RE ALEX PERRY NEAL, Relator

         Original Proceedings from the 296th Judicial District Court
                           Collin County, Texas
  Trial Court Cause No. 296-82970, No. 296-82971, No. 296-82972, No. 296-
    82973, No. 296-82974, No. 296-82975, No. 296-082976, No. 296-82977

                                  OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                         Opinion by Justice Pedersen, III
      Before the Court is relator’s September 28, 2022 petition for writ of habeas

corpus wherein relator contends he is innocent and requests his release from prison.

      This Court does not have original jurisdiction to consider petitions seeking

habeas relief generated in connection with criminal proceedings. See TEX. GOV’T

CODE ANN. § 22.221(d); TEX. CODE CRIM. PROC. ANN. art. 11.05; In re Spriggs, 528
S.W.3d 234, 236 (Tex. App.—Amarillo 2017, orig. proceeding); In re Ayers, 515

S.W.3d 356, 356–57 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per

curiam); see also In re Dingler, Nos. 05-22-00594-CV, 05-22–00595-CV, 05-22-

00596-CV, 05-22-00597-CV, 2022 WL 2302173, at *1 (Tex. App.—Dallas June 27,

2022, orig. proceeding) (mem. op.).

      We dismiss relator’s original petition for writ of habeas corpus for want of

jurisdiction.



221010f.p05                              /Bill Pedersen, III//
221011f.p05                              BILL PEDERSEN, III
221012f.p05                              JUSTICE
221013f.p05
221014f.p05
221015f.p05
221016f.p05
221017f.p05




                                       –2–